Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-27, 29-34, and 36-38 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-11, 13-16, and 18-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 23, and 25-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 05/09/2022, which defined the related disorders to be treated by the claimed method.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 18-21 under 35 U.S.C. 102(a)(2) as being anticipated by Friedland et al. (WO2015/148863A2), is withdrawn in response to Applicant’s cancellation of these claims in the amendment filed 05/09/2022.
Claim Rejections - 35 USC § 103
The rejection of claims 23-34, and 36-38 under 35 U.S.C. 103 as being unpatentable over Davidson et al. WO2015089354A1, in view of Garber et al. (previously cited), is withdrawn in response to Applicant’s amendment to the claims to recite the specific targeting sequences of the guide RNAs used in the claimed method.
Conclusion
Claims 23-27, 29-34, and 36-38  are allowable over the prior art searched.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699